Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 5, 2021 has been entered.

Status of Claims
Claims 1-12, 14-18 and 20-22 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2015/0027795). Hirai et al. teach a vehicle having a body (13) and body frame (12), which vehicle includes a front cage (figure 2, region surrounding driver seat 16, control wheel 17, pedals 18, 19; shift control 20) and a rear floor section located rearwardly of the front cage (floor portion at lower part of vehicle, rearwardly of 16); the frame structure supporting a plurality of wheels (27a, 27b) which permit the movement of the vehicle on an underlying surface (e.g., ground or road surface 37), a powertrain unit (see the embodiment of figure 9, unit 81; note that the 
As regards the limitation of the installation of the powertrain unit as being attached to an underside of the frame, to the extent that the reference to Hirai et al. teaches the 
As regards claim 3, and the vehicle having a gross vehicle weight rating of between 6,000 and 19,800 pounds, the reference to Hirai et al. is unspecific as to the weight rating of the vehicle, however where the general characteristics of an arrangement are initially taught, a specific adjustment of a characteristic is understood to be within the skill level of the ordinary practitioner, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught Hirai et al. as having a weight rating of between 6,000 and 19,800 pounds for the purpose of scaling the vehicle to accommodate a desired amount of cargo while falling within a known vehicle weight parameter suitable for use on the road surfaces where it is to be deployed.
As regards claim 4, and the height of the floor above the underlying surface (the ground) being between 18 and 35 inches, the reference to Hirai et al. is unspecific as to the setting of the load floor at a height between 18 and 35 inches, however where the general characteristics of an arrangement are initially taught, a specific adjustment of a characteristic is understood to be within the skill level of the ordinary practitioner, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the height of the load floor of the vehicle taught by Hirai et al. as having a load floor height between 18 and 35 inches for the purpose of providing the vehicle as having a sufficient height to accommodate the drive arrangement and simultaneously being as low as practical in order to reduce operator fatigue when making deliveries.
As regards claim 6, the embodiment relied upon in the reference to Hirai et al., while teaching separate drive units (66a, 67a, 67b; 66b, 67c, 67d) driving separate wheels 
As initially regards claims 17, 18, 20: The reference to Hirai et al. is discussed above, and while teaching the vehicle and powertrain unit in a connected status and that the vehicle may be constructed (¶0071), with the powertrain unit having been assembled from constituent components to form itself, and the resulting vehicle being usable, does not specifically teach assembling the powertrain unit, connecting it to the vehicle and using the vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to assemble the constituent powertrain components on the cradle in order to achieve the assembled powertrain taught by Hirai et al. Similarly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to connect the powertrain unit and vehicle frame as taught by Hirai et al. for the purpose of providing a complete and functional vehicle. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the vehicle once the powertrain has been attached to the vehicle in order to use the vehicle (e.g., by driving each respective wheel from its respective drive unit motor) for its intended purpose, i.e., moving from one location to another. 
As regards removing the powertrain unit (claim 20), initially the powertrain unit taught by Hirai et al. is fully capable of being removed (e.g., removability being achieved by the reversal of steps taken to install the unit). Further, it would have been obvious to one of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. in view of Hill et al. (US 2010/0025132). The reference to Hirai et al. as discussed above, while teaching a vehicle with a frame which is not taught to include a supporting chassis, does not specifically teach that it includes a monocoque structure which constitutes a shell with a core of balsa and one or more composite non-metallic materials and the shell includes resin and fiberglass. Hill et al. teach that it is well known to provide a low load floor vehicle structure from a composite (¶¶0043-0044) which may include a monocoque structure having first and second outer skins and a core, where the core may be constructed from balsa wood or foam and optionally includes a composite material that is the same as, or different from the skin materials. Initially it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide vehicle frame initially taught by Hirai et al. as being of a monocoque form and having a core from a balsa and at least one composite for the purpose of providing a core of light weight that is structurally sound. Initially to the extent that it may be deemed that Hill et al. do not positively teach the combination of balsa and a composite, note that in ¶0043, Hill et al. teach potential core structures which positively include either together or alternatively carbon fiber, balsa “and/or” structural foam, and to this extent, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the core from at least two materials such as balsa and a structural foam or carbon fiber for the purpose of providing a robust structure for accommodating high loading in a high stress region of the vehicle. As regards the outer skin portions, initially the body includes these skin portions (¶0044), and Hill et al. imply that the skin portions may be a composite, but do not specifically teach fiberglass in resin. Fiberglass in resin is, however, notoriously old . 

Claims 12, 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. in view of Nagpal et al. (US 2019/0366834). Initially, see the characterization of the reference to Hirai et al., as discussed and/or modified above. While teaching the powertrain unit as including a cradle structure, the reference does not expressly teach that the cradle which extends continuously from one lateral end to the other is an open tray such that the first and second drive units extend outwardly beneath at least a top of the tray and are not enclosed by the tray when it is installed. Nagpal teaches that it is well known to mount an electric drive unit structure for an electric drive vehicle where the drive components (e.g., 14) are mounted in a cradle (24) which extends continuously from one lateral end to another and which forms an open tray (open region 38, defined by tray portions 30) wherein the extends outwardly downward from at least a top section (32) and is not enclosed in the tray (see figure 5) when installed in the tray and the tray is installed in the vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cradle structure initially taught by Hirai et al. as being an open tray element such as taught by Nagpal et al., which defines an accommodating space for the . 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the references to Cilley and Li cannot meet the limitations of the claims of the application as currently amended. Note the references to Hirai et al. and Nagpal et al., now applied to the claims in response to applicant’s amendment. 
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616